ORDER
This case is here on the state’s appeal from a Superior Court judgment dismissing Information K3/94-542A which had charged defendant with a violation of the statute prohibiting “stalking” (§ 11-59-2). Since the issue of the constitutionality of this statute was before this court in State v. David J. Fonseca, 670 A.2d 1237 (R.E.1996) (Fonseca), on December 21, 1995, we granted the state’s motion to hold this appeal in abeyance pending our opinion in Fonseca. Fonseca was *76decided on February 8, 1996, and the state now moves, pursuant to that opinion, for a reinstatement of the “stalking” charge against this defendant and for remand of the matter to the Superior Court for further proceedings in light of that opinion.
After careful consideration thereof, we hereby grant the state’s motion. The state’s appeal is sustained in light of State v. Fonse-ca, supra; the order appealed from is vacated; and the papers are remanded to the Superior Court for further proceedings.
MURRAY, J., did not participate.